Citation Nr: 0725592	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
or post-traumatic stress syndrome (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the RO.  

In December 2005, the Board requested an independent medical 
opinion from a medical specialist regarding the question of 
whether the service-connected diabetes mellitus or PTSD 
caused or aggravated the veteran's hypertension.  A medical 
opinion addressing this matter was received by the Board in 
June 2007 and associated with the veteran's claims file.  



FINDINGS OF FACT

1.  Service connection is in effect for PTSD.

2.  The veteran has non-service connected hypertension that 
is shown as likely as not to be aggravated by his service-
connected PTSD.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by hypertension is proximately due to 
or the result of his service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  The Board 
has considered this legislation, but finds that, given the 
favorable action taken below, no discussion of VCAA at this 
point is required.  


II.  Service connection for hypertension, as aggravated by 
service-connected diabetes mellitus or PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In addition, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the United States Court of 
Appeals for Veterans Claims (Court) has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this case, the veteran is seeking service connection for 
hypertension on the basis that it is the result of either his 
service-connected diabetes mellitus or PTSD.  

The medical evidence indicates that the veteran suffers from 
diabetes mellitus and PTSD, for which he is service-
connected, and hypertension.  Thus, although the Board has 
reviewed the lay and medical evidence in detail, the Board 
will focus its discussion on whether the veteran's diabetes 
mellitus or PTSD is related to his service-connected 
hypertension.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).  

Here, the medical record indicates that the veteran has been 
treated for hypertension since approximately 1981.  He was 
found to have diabetes mellitus in approximately 1995.  
Service connection was established for both diabetes mellitus 
and PTSD in 2001.  

A December 2001 VA medical opinion stated that the veteran's 
hypertension was unrelated to his diabetes mellitus.  No 
explanation for this opinion was provided.  

A September 2003 statement from the veteran's private doctor 
opined that there was a 50 percent chance that his diabetes 
mellitus caused his hypertension.  Again, no explanation was 
provided.  

Neither opinion addressed the fact that the veteran's 
hypertension existed prior to the diagnosis of diabetes 
mellitus.  Neither opinion addressed the possibility that the 
service-connected diabetes mellitus might aggravate his 
hypertension.  In addition, neither opinion addressed whether 
the veteran's hypertension might be aggravated by his 
service-connected PTSD.  

Based on the foregoing, the Board referred the claims file 
for a medical expert opinion.  The medical expert was 
requested to review the record and furnish an opinion with 
respect to the following questions:  (i)  was it at least as 
likely as not that the service-connected diabetes mellitus 
aggravated the veteran's hypertension?, and (ii) was it at 
least as likely as not that the service-connected PTSD 
aggravated his hypertension?  

In June 2007, the medical expert submitted his opinion and 
indicated that the veteran's claims file had been reviewed in 
connection therewith.  

With respect to the first question, regarding whether the 
veteran's service-connected diabetes mellitus aggravated the 
veteran's hypertension, the examiner opined that "[b]ased on 
a review of the patient's claims folder and existing medical 
literature regarding the etiology of essential hypertension 
[he did] not feel it [was] likely that this patient's 
hypertension was caused by or [was] aggravated by his 
service-connected diabetes mellitus.  Diabetes [was] not 
recognized as a known cause of hypertension, and [he noted] 
that the patient's diagnosis of hypertension predate[d] his 
diagnosis of diabetes mellitus by more than 10 years."  
(emphasis in original).  

Regarding the second question, with respect to the affect of 
the veteran's PTSD on his hypertension, the examiner stated 
"[b]ased on medical information regarding the link between 
psychological stress and hypertension (both as an aggravating 
factor and possibly as a causative factor) I feel that it 
[was] at least as likely as not that the patient's service-
connected PTSD aggravate[d] his hypertension, particularly if 
the symptoms of his PTSD [were] not well-controlled.  More 
recent medical literature suggest[ed] that acute stress 
[might] in fact have a sustained effect on blood pressure."  
(emphasis in original).  

In light of the foregoing, the Board finds that the evidence 
is evenly balanced as to the question of secondary service 
connection for hypertension.  In reaching this determination, 
the Board notes that the veteran is competent to report his 
experiences, including symptoms related to stressful events.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board 
also notes that the June 2007 medical examiner, while 
indicating that it was not likely that the veteran's diabetes 
mellitus caused or aggravated the veteran's hypertension, did 
find that it was at least as likely as not that the veteran's 
service-connected PTSD aggravated his hypertension.  

Thus, the Board finds that the evidence in the record is at 
least in equipoise, resolves all reasonable doubts in the 
veteran's favor, and finds that the evidence supports a 
finding that the veteran's PTSD has aggravated the veteran's 
non-service connected hypertension.  The appeal is granted.  



ORDER

Service connection for hypertension is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


